Citation Nr: 0602729	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-20 052A	)	DATE
	)
	)


THE ISSUE

Whether the decision of the Board of Veterans' Appeals on 
August 17, 2001, should be reversed or revised on the basis 
of clear and unmistakable error (CUE) for failing to assign 
an effective date earlier than May 15, 1998, for a 70 percent 
staged rating, and for failing to assign an effective date 
earlier than August 20, 1998, for a 100 percent schedular 
rating for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Moving party represented by:  New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the veteran to revise or reverse that portion of 
the Board's August 17, 2001, decision for failing to assign 
an effective date earlier than May 15, 1998, for a 70 percent 
staged rating, and for failing to assign an effective date 
earlier than August 20, 1998, for a 100 percent schedular 
rating for PTSD.  

The Board previously issued a decision in this case in 
December 2003, denying the veteran's motion.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, an Order of the Court in November 2005 
vacated the Board's December 2003 decision and remanded the 
case for readjudication consistent with the Joint Motion.  

The case is now again before the Board for final 
consideration.  

Pursuant to 38 C.F.R. § 20.900(c) (2005), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's severe medical condition.  

The Board calls to the attention of the RO two letters from 
the veteran dated in November 2005.  Those letters refer to 
issues concerning his service-connected heart disability that 
are not currently before the Board.  His comments in those 
letters are referred to the RO for appropriate development 
and consideration.  




FINDINGS OF FACT

1.  Previously, a 30 percent rating was in effect for PTSD.  
RO decisions in March 1999 and March 2001 increased the 
schedular rating for the PTSD, first to 50 percent, effective 
from August 20, 1998, then to 100 percent, also effective 
from that date.  

2.  A decision of the Board on August 17, 2001, in pertinent 
part, increased the rating for the veteran's PTSD to 70 
percent, effective from May 15, 1998.  

3.  The August 17, 2001, Board decision was adequately 
supported by the evidence then of record and was not 
undebatably erroneous or fatally flawed for failing to assign 
an effective date earlier than May 15, 1998, for a 70 percent 
staged rating, and for failing to assign an effective date 
earlier than August 20, 1998, for a 100 percent schedular 
rating for PTSD.  .  


CONCLUSION OF LAW

The Board's August 17, 2001, decision did not involve CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

In Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc), the Court held that the provisions of the Veterans 
Claims Assistance Act (VCAA) are not applicable to CUE 
claims.  Therefore, discussion of the VCAA provisions in this 
case is not required.  See also 38 U.S.C.A. §§ 5109A(a), 
7111(a); 38 C.F.R. §§ 20.1400-20.1411.

The Board sees that the veteran was represented by an 
attorney before the Court.  However, that attorney has not 
submitted documentation to the Board indicating his continued 
representation of the veteran before VA.  And a valid VA Form 
21-22 in favor of the New York State Division of Veterans 
Affairs is of record, so the representation reverts back to 
that organization absent any indication to the contrary.

The Brief of the Appellant received by the Court in July 2005 
and the November 2005 Joint Motion indicate the veteran's CUE 
Motion was not contained within the record on appeal before 
the Court.  The Appellant's Brief, however, quoted a portion 
of the Board's December 2003 decision that discussed the 
veteran's argument in his CUE Motion.  The Joint Motion 
stated that 

the conclusion of the Board [in the 
December 2003 decision] that Appellant's 
allegations of CUE in the August 2001 BVA 
decision have no merit is equivalent to a 
finding that the Appellant's CUE claim 
was improperly pleaded.  ("The veteran 
is arguing what amounts to his perceived 
unfairness of VA's laws.")  [citation 
omitted]  Accordingly, the proper remedy 
was dismissal of Appellant's CUE 
application without prejudice, rather 
than denial.  [Citing Simmons v. 
Principi, 17 Vet. App. 104, 114-15 
(2003).]

The Joint Motion also stated that the veteran was free to 
submit additional evidence and argument and that the Board 
could "seek any other evidence it feels is necessary."  
Further, the Joint Motion concluded that a remand was 
necessary "so that the Board may provide an adequate 
statement of reasons or bases as required by law."  Finally, 
the Court did not specifically direct the Board to dismiss 
the veteran's CUE Motion.  Rather, it is clear that the Court 
intended that the Board consider his CUE Motion de novo and 
conduct a critical review of the record in light of his 
arguments.  



II.  Finality and CUE

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2005).  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  See 38 C.F.R. § 20.1400.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal that, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Moreover, 
the error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  



III.  Analysis

A rating decision in April 1994 granted service connection 
for PTSD and assigned an initial 30 percent rating.  An RO 
decision in March 1999 increased the rating to 50 percent, 
effective from August 20, 1998.  A rating decision in March 
2001 assigned an even higher 100 percent schedular rating, 
also effective from August 20, 1998.  Thus, the issue before 
the Board in August 2001 was whether the veteran was entitled 
to a rating greater than 30 percent prior to August 20, 1998.  
On August 17, 2001, the Board issued a decision that, among 
other things, increased the rating for the PTSD to 70 
percent, effective from May 15, 1998.

In December 2002, the veteran submitted a rambling, several-
page, handwritten letter to the Board wherein he stated that 
"Clear and Unmistakable Error" had occurred.  That letter 
was construed by the Board as a Motion to reverse or revise 
the Board's August 2001 decision on the basis of CUE.  His 
basic allegation of error was that the Board had not given 
due consideration to evidence that clearly showed that he was 
unemployable beginning in 1993 due to his service-connected 
PTSD and that, therefore, a 100 percent rating should have 
been assigned retroactively effective from 1993.  

The veteran believes the Board failed to consider his 
employment record indicating he was unemployed in 1993, he 
claims, due to his PTSD.  He also contends that the Board did 
not consider medical evidence showing a Global Assessment of 
Functioning (GAF) score in 1993 indicating, even then, that 
he was unemployable.  In a letter to the Board received in 
December 2005, he repeatedly stated that he was not 
disagreeing with how the Board weighed the evidence in August 
2001, but rather, that he was contending the Board failed to 
consider pertinent evidence that clearly showed his 
entitlement to a 100 percent rating from 1993.



First, the Board points out that the regulations and rating 
criteria for evaluating psychiatric disorders that were for 
consideration by the Board concerning the veteran's November 
2001 appeal were revised during the pendency of his appeal.  
That being the case, the Board was required to consider both 
the former and revised rating standards, but if the revised 
standards were more favorable to his claim, they could not be 
applied prior to their effective date.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); See also 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.

Those regulations and criteria provided for assignment of a 
100 percent schedular rating if the evidence showed the 
veteran was demonstrably unable to obtain or retain 
employment due to a service-connected psychiatric disability.  
38 C.F.R. §§ 4.16(c), 4.132, Code 9411 (1995).  A 100 percent 
rating was also for assignment for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or for total occupational and social impairment.  A 
70 percent evaluation required severe impairment in 
establishing or maintaining favorable relationships or in the 
ability to obtain or retain employment, or for such severe 
symptoms as suicidal ideation.  Code 9411 (as in effect in 
1995 and 2001).  

The Board's August 2001 decision on its face considered both 
versions of the regulations - new and old.  So the Board did 
not commit legal error in that regard.  

The evidence that was of record in August 2001 consisted of 
VA and private examination and treatment reports, lay 
statements, and the veteran's and his wife's testimony at 
personal hearings in February 1997 and March 1998.  The 
testimony at the February 1997 hearing primarily concerned 
the issue of service connection for PTSD and related mainly 
to events in service ("stressors").  In March 1998, 
the veteran's wife testified that he was always very nervous.  
The veteran reported that he could not sleep through the 
night, that he had recurring thoughts of Vietnam, and that he 
had anxiety attacks.  The authors of the lay statements 
reported their observations of the veteran's psychiatric 
problems before and after service.  



The clinical records largely concerned treatment or 
evaluation for various medical problems - primarily coronary 
artery disease, with a resulting myocardial infarction (heart 
attack), and thyroid cancer.  Few of the reports noted any 
psychiatric symptoms, although some listed a diagnosis of 
PTSD or anxiety or depression, along with diagnoses of the 
veteran's several significant medical problems.  At least one 
record stated that his depression was due to his 
medical problems.  

The veteran's primary allegation of error relates to the 
report of a VA psychiatric compensation examination in 
November 1993.  He contends that the examiner's notation of a 
GAF score of 40 clearly indicates he was unemployable due to 
his PTSD and that, therefore, a 100 percent rating was 
mandated at that time by that finding.  The examiner's 
report, however, also notes that the veteran had been seen at 
the Vet Center for the past two months; he had been 
prescribed Valium to be used as needed, but he reportedly did 
not use it very often.  The examiner stated that the veteran 
had not worked for the previous four years and was totally 
disabled because of a multitude of medical problems - 
including two angioplasties following a myocardial infarction 
(again, heart attack) in July 1992 and surgery for thyroid 
cancer in October 1992.  The veteran's psychiatric symptoms 
consisted of insomnia with frequent nocturnal awakening, 
occasional flashbacks about service and his life in general, 
nightmares about once a month, and frequent startle reaction.  
On mental status evaluation, no abnormal clinical findings 
were reported.  The examiner's multi-axial assessment 
consisted of Axis I diagnoses of PTSD and anxiety reaction; 
no Axis II diagnosis; an Axis III notation of multiple 
medical problems; an Axis IV notation of medical illnesses 
and inability to work, of moderate degree; and, as mentioned, 
an Axis V GAF Score of 40.  The Board notes that the DSM-IV 
states that Axis IV is for reporting psychosocial and 
environmental problems that may affect the diagnosis, 
treatment, and prognosis of the mental disorders listed on 
Axes I and II.  Among the factors to be considered are 
occupational problems, including unemployment.  

The subsequent medical records show few psychiatric symptoms 
prior to the May 15, 1998, clinical report that, for the 
first time, noted the veteran's suicidal thoughts.  

As alluded to, the veteran argues that the Board failed to 
consider his employment history and the fact that the 
November 1993 examiner indicated he was unemployable due to 
his PTSD.  But this argument is unfounded.  The Board 
realizes that, although the DSM-IV does state that a GAF 
score of 40 indicates, among other things, an inability to 
work and that the GAF score should not include impairment due 
to physical limitations, the November 1993 VA examiner's 
report clearly notes few psychiatric symptoms and no abnormal 
psychiatric clinical findings.  The GAF score is a scaled 
rating reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32, (4th ed. 1994) (DSM-IV).  More importantly, the 
examiner's discussion expressly attributed the veteran's 
inability to work to his then current medical problems - in 
particular, his well documented heart and thyroid disorders.  
In general, the Board cannot consider a GAF score in a 
vacuum, but must instead consider it in relation to the 
remainder of the evidence.  

In considering the veteran's allegations of CUE, however, the 
Board cannot consider the issue that was on appeal in August 
2001 de novo.  Our analysis must determine only whether the 
prior decision contained a factual or legal error and whether 
any such error would have manifestly changed the outcome of 
that decision.  Contrary to the veteran's allegations, the 
August 2001 decision specifically did consider whether the 
evidence showed that he was unemployable due to his PTSD and 
found that it did not.  And merely because he believes there 
was sufficient justification for a contrary conclusion is not 
tantamount to CUE.

The veteran's contentions notwithstanding, there is no 
indication there was any pertinent evidence that was 
available to, but was not considered by, the Board in August 
2001.  We further find that the Board considered the 
pertinent laws and regulations and properly applied them to 
the evidence of record at that time.  The Board's actions 
constituted a valid exercise of rating judgment.  Therefore, 
we conclude that the Board's August 17, 2001, decision did 
not involve CUE by failing to assign an effective date 
earlier than May 15, 1998, for a 70 percent staged rating, 
and for failing to assign an effective date earlier than 
August 20, 1998, for a 100 percent schedular rating for PTSD.

We find that the veteran properly alleged factual and legal 
errors in the August 17, 2001, Board decision.  However, 
because the Board has determined herein that that decision 
did not contain CUE, his motion must be denied.  See Simmons, 
supra.  

The Board notes, parenthetically, that the veteran's attorney 
argued in the July 2005 Appellant's Brief to the Court that 
the Board's December 2003 decision that was vacated by the 
Court improperly considered evidence that was not physically 
of record at the time of the August 2001 decision at issue.  
See 38 C.F.R. § 20.1403(b).  The identified evidence was 
received in September 2003 and was a worksheet used by the 
November 1993 VA examiner.  The text added to the worksheet 
by the examiner, however, is identical to and merely 
duplicative of the typewritten report of the examination that 
was of record and considered by the Board in August 2001; 
therefore, the worksheet was, in effect, of record and 
considered in August 2001.  Accordingly, although the Board's 
current decision does not discuss that evidence, any 
consideration of it would not be error.  


ORDER

The motion for revision of the August 17, 2001, Board 
decision on the grounds of CUE is denied.


                       
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



